Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Presidente Señor Andréu García.
Hoy la mayoría decide que Bansander Leasing Corporation, por su sola condición de arrendador financiero (financial lessor), es responsable de los daños causados por el *852manejo negligente de un vehículo de motor. (1) Discrepamos.

I

Primero, sabido es que la inscripción del vehículo en los registros del Departamento de Transportación y Obras Pú-blicas sólo crea una presunción rebatible de titularidad —Muñoz Meléndez v. Farmer, 104 D.P.R. 297 (1975); Pérez v. Concepción, 104 D.P.R. 83 (1975); Díaz Cáceres v. Berrios, 100 D.P.R. 741 (1972); Yordán v. Ríos, 68 D.P.R. 259 (1948)— esto es, “evidencia prima facie de que tal persona es la verdadera dueña del vehículo”. (Enfasis suplido.) Hernández Cañete v. Proc. Montebello, Inc., 114 D.P.R. 289, 292 (1983).
En el caso de autos, Bansander Leasing Corporation no era la persona a quien el legislador contempló imponerle la responsabilidad; su titularidad es únicamente formal. Son hechos no contradichos que Bansander Leasing Corporation no tenía posesión ni control alguno para usar o dispo-ner físicamente del vehículo. Para lograrlo, salvo una en-*853trega voluntaria, estaba obligado a iniciar un procedimiento de reposesión en los tribunales contra el arrendatario Edwin Rodríguez González. Si para obtener el control y uso efectivo del automóvil, Bansander Leasing Corporation tenía que seguir el riguroso proceso judicial de reposesión, ¿puede decirse, en justicia, que ejercía control sobre el vehículo y, por lo tanto, debía responder? El poder de controlar y de usar un vehículo, ¿no es precisamente la característica que está latente en la premisa que anima la Sec. 13-101 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 1751? Un titular tan diluido y distante del control y uso real de un vehículo de motor, ¿es el dueño a quien el legislador quiso imponer responsabilidad abso-luta?
La mayoría, al contestar en la afirmativa estas pregun-tas, olvida que toda presunción controvertible, a priori “crea un estado de probabilidad” o de “presunta verdad”. Martínez Cortés v. Tribunal Superior, 98 D.P.R. 652, 656 (1970); Quiñones Carrasquillo v. Quiñones, 42 D.P.R. 307, 312 (1931). En el caso de la Sec. 13-101, supra, la configu-ración fáctica medular, que avala la presunción, es que el dueño de un automóvil, de ordinario, ejerce por sí o terce-ros autorizados actos de dominio, uso y control sobre el vehículo. Si algo revela el caso de autos es la inaplicabili-dad de esa “presunta verdad”, pues Bansander Leasing Corporation nunca ha ejercido ningún acto de control, do-minio o uso del vehículo; sólo el arrendatario Rodríguez González lo hizo con absoluta exclusividad.
HH J — \
Segundo, en Cordero Santiago v. Lizardi Caballero, 89 D.P.R. 150, 158 (1963), detectamos que “el propósito que animó a los autores de la medida fue precisamente garan-tizar a cualquier persona la reparación de los daños causa-dos mediante la operación culposa o negligente de un vehí-*854culo de motor, cuando la posesión del mismo fue entregada voluntariamente por su dueño”.
Este interés legislativo no queda menoscabado porque no lo apliquemos al arrendador financiero (financial lessor). Bastaría señalar que esa salvaguarda se satisface simplemente con insertar en este tipo de contrato la cláu-sula típica —en el caso de autos, la novena— que requiere del arrendatario un seguro de responsabilidad. Como parte del canon mensual, el arrendatario Rodríguez González pagaba un seguro que cubría lesiones a terceras personas y daños a la propiedad ajena.
Coincidimos con Bansander Leasing Corporation en que si bien mantenía la titularidad registral del vehículo, ello era una formalidad necesaria sólo para proteger su finan-ciamiento y el fiel cumplimiento de las obligaciones con-tractuales del arrendatario Rodríguez González. Cierta-mente, Bansander Leasing Corporation no le escogió el vehículo cuando lo compró para fines exclusivos del finan-ciamiento; en ningún momento tuvo su posesión, uso o control; tampoco mantenimiento; menos, influencia decisoria o control alguno sobre los actos u omisiones del arrendatario Rodríguez González o de las otras personas a quienes él le entregó su uso. La tesis mayoritaria ignora esta realidad. ¿Cómo pueden apuntalarla en la ficción de que Bansander Leasing Corporation ejercía actos de dominio y control so-bre el vehículo? Opinión mayoritaria, pág. 841. Según el estado de derecho vigente, Bansander Leasing Corporation ha demostrado satisfactoriamente que la mera titularidad registral no es un fundamento válido para responsabilizarle.
I — I HH
Tercero, en términos de equivalencia funcional, el arren-damiento financiero cumple igual propósito que una venta condicional, esto es, sirve para facilitar el ñnanciamiento *855al proveer, como garantía del negocio, la posibilidad de re-cobrar el automóvil. Y claro está, sin esa posibilidad perde-ría eficacia el arrendamiento como contrato esencialmente financiero.
Ambas figuras comparten un esquema tripartita en el cual la entidad que provee el financiamiento juega un pa-pel importante. Más aún, el paralelismo entre ambos con-tratos lo encontramos plasmado en nuestro derecho positivo. Así, la Ley de Ventas a Plazos y Compañías de Financiamiento, 10 L.P.R.A. see. 731 et seq., en lo perti-nente, define contrato de venta al por menor a plazos o contrato como “cualquier acuerdo convenido en Puerto Rico, incluyendo una hipoteca sobre bienes muebles, con-trato de venta condicional o cualquier otro documento evi-denciario de un acuerdo para pagar el precio de venta al por menor a plazos de mercancía o servicios en el trans-curso de un período determinado de tiempo. También in-cluye cualquier arrendamiento de mercancía mediante el cual el arrendatario convenga en pagar como compensación por el uso de la mercancía una suma sustancialmente equi-valente a su valor, o en exceso de éste, y por el cual se con-venga que el arrendatario estará obligado a, o tiene la op-ción de, convertirse en dueño después de cumplir con los términos del contrato”. (Énfasis suplido.) 10 L.P.R.A. see. 731(6).
Es obvio que el texto subrayado presenta un arrenda-miento financiero como el que nos ocupa:
La cuota de alquiler en el caso de arrendamiento financiero representa usualmente una forma de distinguir la figura. La cuota suele constar de tres componentes: la amortización del costo del equipo, los intereses y demás cargas financieras, y la utilidad o beneficio. El primer componente lleva a la fijación, por un período irrevocable, de una suma que cause general-mente la amortización total del bien a la conclusión del compromiso. El monto de los tres componentes puede fluctuar conforme el caso. M. Gutiérrez Viguera, op. cit., pág. 80; D. Crémieux-Israel, Leasing et Crédit-Bail Mobiliers, París, Ed. Dalloz, 1975, págs. 30-31.
*856La entidad financiera es la propietaria del bien hasta el fin del arrendamiento. El usuario goza generalmente de una triple opción al expirar el término irrevocable: comprar el bien por su valor residual, normalmente fijado en el contrato; realquilar el equipo bajo nuevas bases, a la luz de su valor residual; o devol-ver la propiedad a la entidad financiera. Meyers Bros. v. Gelco, 114 D.P.R. 116, 120-121 (1983).
Aunque, en rigor técnico, se admita que los contratos de venta condicional y arrendamiento financiero son diferen-tes en sus aspectos fundamentales, en particular en lo con-cerniente al propósito del financiamiento y las ejecuciones en la práctica de los actos de dominio y control del vehí-culo, son comparables únicamente con las prerrogativas in-herentes de todo propietario. Ello nos lleva a concluir que bajo la Sec. 13-101 de la Ley de Vehículos y Tránsito de Puerto Rico, supra, el arrendatario financiero es el “verda-dero dueño” responsable.
En el “leasing” financiero el “lessor” prácticamente no tiene relación alguna con el proveedor del objeto, pues no es él quien lo procura. Aquí el “lessee” se encarga de buscar el equipo que desea y su proveedor o fabricante, acude luego al “lessor” y le indica su selección y las especificaciones particulares. El “lessor” adquiere (compra) el equipo y el proveedor lo entrega directamente al “lessee”. Como vemos la ingerencia del financia-dor se limita a proveer el dinero y retener la titularidad del equipo. Este alejamiento en la transacción ha motivado, como dijimos antes, que los tribunales en los Estados Unidos lo ha-yan eximido de responsabilidad en variadas ocasiones(2) *857(Sawyer v. Pioneer Leasing Corp., 428 S.W. 2d. 46, (1968)). Esta falta de responsabilidad será la mayor diferencia con el “leasing” operativo y con otras figuras contractuales afines. Algo similar ocurre en España, aunque no exista allí legislación al efecto. Nos dice Cuesta Rute:.
“Ni la destrucción de la cosa le perjudica ni el hecho de que quede anticuada le alcanza tampoco, porque el contrato se pacta por un tiempo rígido de duración que no se altera lo más mínimo por esa circunstancia. La empresa de ‘leasing’ sólo toma los riesgos financieros, y no deja de ser significativo que se señale como un riesgo extraordinario que pueda llegar a reco-brar la cosa de manos del usuario.” R. Avilés Pérez, El contrato de leasing en Puerto Rico, 86 Rev. Der. Pur. 231, 241 (1982-1983).
IV
Cuarto, no estamos solos en este disentir. Coincidimos con la mayoría del Tribunal en cuanto a que algunas juris-dicciones estadounidenses, en casos similares, han im-puesto responsabilidad a los arrendadores financieros. Compartimos la visión justiciera contraria que considera como criterio rector si el arrendador financiero ejercía control real sobre el vehículo, esto es, tenía la facultad inme-diata de permitir o impedir su uso.(3)
Cuando el arrendamiento ha sido durante períodos cor-tos, la tendencia es a imponer responsabilidad al arrenda-dor financiero; mas en casos de arrendamientos por largo tiempo se ha calificado su titularidad como sólo un medio *858de garantía de su crédito, no sujeto a responsabilidad vicaria. Véase Anotación, Who is “Owner” within Statute Making Owner Responsible for Injury or Death Inflicted by Operator of Automobile, 74 A.L.R.3d 739, 755 — 757 y 766-767 (1976).(4)
Es lógico dar tratamientos jurídicos distintos a ambos tipos de arrendamiento. En los que son por períodos cortos de tiempo, usualmente durante varios días, el dueño arrendador mantiene posesión del vehículo y le provee el mantenimiento necesario, además de pagar los derechos y tablillas que requiere el Gobierno. Es por el control que retiene sobre el vehículo que no se le puede liberar de responsabilidad.
Distinta, sin embargo, es la situación en arrendamien-tos durante períodos prolongados de tiempo, como en el caso ante nos, en los cuales el arrendatario asume el costo y los riesgos del equipo, así como las obligaciones relativas al mantenimiento, reparaciones y obtención de seguros, además de que en el contrato usualmente se exonera de responsabilidad a la compañía arrendadora, tal como ocu-rrió en el caso de marras.
V
Finalmente, no es persuasivo el argumento mayoritario fundado en que la posición de Bansander Leasing Corpora*859tion es contraria a la asumida en la industria, según ex-puesta por la Asociación de Bancos de Puerto Rico en las vistas públicas de 15 de marzo de 1994, al debatirse un “proyecto de ley” dirigido específicamente a regular el con-trato de arrendamiento financiero.
Como norma de hermenéutica, es de dudosa validez usar la discusión de un proyecto que ni siquiera es “ley”.
La decisión mayoritaria es una labor de inteligente construcción jurídica, que de manera infructuosa ha bus-cado “afanosamente en el derecho la solución que está en los hechos”. L.J. Lanzaroni, La aparente inferioridad de los hechos, 1975-B Rev. Jur. Arg. La Ley 1085, 1088 (1975).
Recapitulando, la regla especial de responsabilidad vi-caria de la Sec. 13-101 en la Ley de Vehículos y Tránsito de Puerto Rico, supra —siguiendo el principio general de cau-salidad y nexo— afecta sólo al arrendatario financiero, el “verdadero dueño” del vehículo, quien lo tiene en su pose-sión inmediata, en aptitud de controlar su uso, y quien decide ponerlo o no en circulación y bajo qué condiciones. Bansander Leasing Corporation, acreedor arrendador fi-nanciero, que está aislado por completo de la operación de día a día del vehículo, no es susceptible de ser situado en dicha norma de responsabilidad excepcional; el contrato ante nos no rebasa las funciones normales de financiamiento.
¿INTERPRETACIÓN o LEGISLACIÓN JUDICIAL?

 La Ley de Vehículos y Tránsito de Puerto Rico contiene dos (2) presunciones pertinentes, íntimamente relacionadas, para la recta y justiciera solución del caso. La primera dispone:
“El dueño de cualquier vehículo de motor será responsable de los daños y per-juicios que se causen mediante la operación de dicho vehículo, interviniendo culpa o negligencia, cuando el referido vehículo sea operado o esté bajo el control físico y real de cualquier persona que, con el ñn principal de operarlo, o de hacer o permitir que el mismo sea operado por tercera persona, obtenga su posesión mediante la autori-zación expresa o tácita del dueño. En todo caso se presumirá, salvo prueba en con-trario, que la persona que opera o tiene bajo su dominio o control un vehículo de motor, ha obtenido su posesión con la autorización de su dueño, con el fin principal de operarlo, o de hacer o permitir que el mismo sea operado por tercera persona.
“La persona por cuya negligencia haya de responder el dueño de un vehículo de acuerdo con las disposiciones del párrafo anterior vendrá obligada a indemnizar a éste.” (Énfasis suplido.) Sec. 3-101 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 1751.
La segunda —de génesis jurisprudencial— es la dimanante de la definición de “dueño”, a saber, “cualquier persona natural o jurídica que tenga registrados a su nombre un vehículo”. Sec. 1-123 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 323.


 Cónsono con esta lógica decisional, en Lee v. Ford Motor Co., 595 F. Supp. 1114 (D.C. 1984), el arrendador de un automóvil provisto a una agencia federal mientras era reparado uno de los vehículos objeto del contrato de arrendamiento entre la agencia y la compañía arrendadora, no fue considerado dueño bajo la Ley de Tránsito.
Al así resolver, señaló el Tribunal de Distrito para el Distrito de Columbia:
“Así, hay precedentes contundentes para la premisa de que la persona que de-tenta el título legal de un vehículo no será siempre considerada la ‘dueña’ bajo la Ley de Responsabilidad de Seguridad de Vehículos de Motor. En su lugar, al observar el propósito de la Ley, los tribunales ‘colocan la responsabilidad sobre la persona en una posición ... para permitir o impedir el uso del vehículo...’ Mason, 121 F.2d, pág. 35.
“En este caso, no se disputa que Ford carezca de ‘dominio y control’ sobre el vehículo en cuestión. El carro había sido provisto a la FCApor Ford, mientras uno de los vehículos bajo un arrendamiento a largo término entre las partes era reparado... *857Bajo el arrendamiento el título permanecía en Ford, pero la autoridad para controlar y operar los vehículos fue dada al arrendatario, FCA-Ford no tenía el derecho inme-diato para controlar el uso del vehículo al momento del accidente. Mientras Ford ‘consintió’ a la operación de sus carros por empleados de FCA, dicho consentimiento en blanco, que es la esencia de un contrato de arrendamiento, no pone a Ford en la posición ... de permitir o impedir el uso del vehículo... en cualquier caso. Cf. Johnson v. Keyes, 201 A. 2d, a la pág. 26. Es este inmediato derecho de control, como un incidente de dominio, el foco de la ley en cuestión. Dada la posición de Ford no puede ser considerado como un ‘dueño’ bajo la Ley de Responsabilidad de Seguridad de Vehículos de Motor.” (Traducción nuestra.) Lee v. Ford Motor Co., supra, pág. 1116.


 Para una interesante discusión de la jurisprudencia más importante sobre el tema, véase Anotación, Who is "Owner” within Statute Making Owner Responsible for Injury or Death Inflicted by Operator of Automobile, 74 A.L.R.3d 739 (1976).


 Aunque no es determinante, no podemos descartar la lógica de “[s]i se le encontrara responsable, el arrendador financiero presumiblemente aumentaría el precio en el mercado de este ‘producto’. Al aumentar el precio del arrendamiento financiero, disminuiría el atractivo para los arrendatarios que utilizan este método de financiamiento. Reconociendo que la retención de los arrendamientos financieros a más bajo costo, depende parcialmente de la minimización de los riesgos de respon-sabilidad para los arrendadores, los arrendatarios estarían motivados a hacer ma-yores esfuerzos para corregir defectos que pudieran causar que los arrendadores incurrieran en responsabilidad. No obstante, es muy dudoso que esta motivación pudiera ser mayor que el efecto disuasivo que esta posibilidad de responsabilidad directa del arrendatario presumiblemente pudieran tener sobre ellos. Por tanto, la imposición de responsabilidad en el arrendador financiero no tendría un efecto be-neficioso sustancial sobre la seguridad de la actividad que es financiada”. (Traduc-ción nuestra.) R.J. Maganuco, Finance Lessor’s Liability for Personal Injuries, 1974 U. Ill. L.F. 154, 165-166 (1974).